t c memo united_states tax_court rhett rance smith and alice avila smith petitioners v commissioner of internal revenue respondent docket no filed date robert j stientjes for petitioners anne w durning and henry n carriger for respondent memorandum opinion gerber judge petitioners in a motion filed date sought the entry of a decision in accord with a purported settlement of this case respondent by means of a notice filed this case is related to several other cases two of which involve these same petitioners at docket nos and date objected and the parties presented their views in documents the last of which was filed date the question presented by the parties’ controversy is whether petitioners and respondent entered into an enforceable agreement to settle any part of this case background respondent’s examination in this case focused upon whether petitioners were entitled to certain contribution deductions that they claimed on their federal tax_return in the notice_of_deficiency respondent determined that petitioners were not entitled to deductions for cash contributions claimed on their joint federal_income_tax return this case was being handled in omaha nebraska omaha case the examination in the omaha case involved only the substantiation of cash contribution deductions respondent had examined earlier taxable years of petitioners and in those cases the deductibility of noncash contributions was in controversy respondent’s counsel in the omaha case was henry n carriger at the time of the events we consider here petitioners’ earlier tax years that had already been petitioned to this court were scheduled for trial in phoenix arizona and were being handled by a different counsel for respondent anne w durning phoenix cases on date petitioners’ petition in the omaha case was filed and their representatives thereafter began working with respondent’s appeals officer laura m gonzalez in omaha to administratively resolve the cash contribution issues determined in the notice_of_deficiency and raised by the pleadings ms gonzalez requested substantiation of the cash contribution deductions claimed on petitioners’ return in particular she requested receipts or evidence of payment and information showing that any entity to which a contribution was made was one that qualified under sec_501 following the exchange of multiple letters between the parties on date one of petitioners’ representatives attorney eric johnson sent ms gonzalez a letter which in pertinent part contained the following i propose that we settle this case i think it would be fair for the government to agree that the taxpayers may deduct as a charitable_contribution the dollar_figure paid to open heaven ministries for tax_year as stated in my letter of date the itemized list of contributions made by the taxpayers after the service_center contact totals dollar_figure which is somewhat less than the dollar_figure reported on the income_tax return and of that dollar_figure the taxpayers are unable now to produce substantiation for dollar_figure which leaves dollar_figure in substantiated contributions the taxpayers hereby offer to settle this case on the basis that they are entitled to dollar_figure of the charitable_contribution of dollar_figure reported on the return if you are not satisfied with various aspects of the open heaven ministries issue we would invite a counter-offer from the government containing a percentage disallowance of the open heaven ministries contribution deduction for reflecting what the section references are to the internal_revenue_code as amended and in effect for the period under consideration government views as its hazards although we feel that the right answer given the facts is that the taxpayers are entitled to the deduction in full we recognize that as a practical matter proving that entitlement at this point through litigation would likely be cost- prohibitive please contact me with any questions or to discuss i would appreciate a response by the end of the month shortly thereafter on date ms durning moved to continue the trial of the phoenix cases and the court gave petitioners until date to respond to respondent’s continuance motion between january and date petitioners’ attorney on several occasions unsuccessfully attempted to contact ms gonzalez by telephone on date attorney robert stientjes a counsel for petitioners contacted mr carriger counsel for respondent in the omaha case to solicit a response to the date offer made to ms gonzalez at this point the parties’ allegations as to what transpired are diametrically opposed petitioners contend that during the date telephone conversation mr although petitioners attempt to link respondent’s continuance motion in the phoenix cases to the omaha case and the purported acceptance of their offer to settle the circumstances we consider do not support such a connection even if petitioners could show or believe such a connection existed we do not find that fact decisive one way or the other with respect to whether there was a meeting of the minds and a settlement of the cash contribution issue or the omaha case carriger stated to mr stientjes that w e have a settlement petitioners also allege that during a date telephone conversation mr carriger admitted that he had accepted petitioners’ settlement offer petitioners also admit that before the march conversation mr carriger advised mr stientjes in a telephone message that respondent intended to raise a new issue petitioners also contend that mr carriger attempted during the march conversation to retract his admissions and claimed that he did not unequivocally accept the settlement offer during the date teleconference respondent on the other hand contends that at the time of the february conversation mr carriger was aware that appeals officer gonzalez had nearly completed her review of the documentation submitted for the cash contributions and that a settlement seemed likely respondent also alleges that mr carriger was unaware of the date offer letter and of the details of what a settlement might be with those premises respondent contends that mr carriger during the february conversations reported to attorney stientjes that ‘settlement was looking good ’ in essence respondent’s position is that attorney carriger had no basis to reach a meeting of the minds on the matter as he had not reviewed the documentation submitted respondent through affidavits from the employees involved has stated that at the time of the date telephone conference ms gonzalez and her supervisor had not recommended or approved a settlement of part or all of the omaha case mr carriger was unfamiliar with the specifics of the settlement offer and the exchanges between appeals and petitioners’ representatives the provisions of revproc_87_24 1987_1_cb_720 direct that appeals attempt to settle cases and that government counsel normally does not settle cases until the administrative files are returned to government counsel petitioners’ counsel contacted ms gonzales days after the february telephone conference and asked whether she had made a determination about the january offer petitioners did not confirm the alleged oral settlement by means of a followup letter or memorandum reflecting the terms thereof petitioners’ counsel agreed to a continuance of petitioners’ phoenix cases on date days before the february teleconference between the february and the date conversations mr carriger left a message for mr stientjes advising that in addition to the cash contribution issue raised in the notice_of_deficiency respondent intended to affirmatively raise a non-cash-contribution issue in the omaha case that was the same as or similar to the issues pending in petitioners’ phoenix cases petitioners had the same representatives in all pending cases whereas respondent was represented by ms durning in the phoenix cases and mr carriger in the omaha case mr stientjes without respondent’s counsels’ knowledge made a recording of the date telephone conversation a transcript of the conversation was attached to one of petitioners’ documents filed in connection with the motion to enforce settlement and entry of decision the march conversation began with mr stientjes accusing mr carriger of being dishonest for advising on february that we have a settlement and subsequently advising that respondent is going to raise a new issue mr carriger in response to the accusation stated that he did not think his actions were dishonest because the issue that we thought we had a settlement on we do which is the cash contribution at the time date i was not aware that the noncash contributions were even at issue the next matter of substance was mr stientjes’s observation to mr carriger that he can’t tell mr stientjes that we are settling the only issue in the case and then a week later tell mr stientjes that respondent is raising a new issue and we haven’t settled the whole case a week before mr carriger responded that there was no prohibition upon the raising of an issue after settlement of the sole issue in the case later in the same conversation after mr stientjes advised that he would file a motion to enforce settlement mr carriger checked his notes of the february telephone conversation and contended that he had not told mr stientjes that the case was settled but only that settlement is looking good after that point in the conversation mr carriger’s supervisor attorney albert kerkhove became active in the conversation the matter devolved into a verbal standoff where nothing further was said that is worthy of consideration following these exchanges petitioners filed a motion to enforce the purported settlement discussion petitioners have moved for entry of decision based on a purported settlement agreement in this case the question we consider is whether petitioners and respondent have an enforceable agreement that settled either the cash contribution issue or the entire case so as to prohibit respondent from raising the non-cash-contribution issue petitioners’ returns had been audited for earlier tax years and petitioners had pending tax_court cases scheduled for trial in phoenix involving non-cash-contribution deductions the subsequent audit of the year was being handled in a different office of respondent and the examination resulted in a determination that petitioners were not entitled to cash contribution deductions the non-cash- contribution issue was the subject of the cases for earlier years however while petitioners apparently also claimed non- cash-contribution deductions on their return the issue was not raised in the examination nor were the deductions disallowed in the deficiency_notice the year omaha case moved though the normal administrative procedures and became docketed in this court at a time when the earlier years’ cases phoenix cases were at a more advanced stage of development the omaha and phoenix cases were being handled by different government counsel and different cities had been requested for trial in a routine manner the omaha case was assigned to appeals for settlement and after exchanges with appeals petitioners sent a letter proposing settlement coincidentally a few weeks later government counsel in the phoenix cases moved to continue the cases from the scheduled phoenix trial session after not being able to obtain a response from appeals to their year offer petitioners contacted government counsel in omaha who was not aware of the non-cash-contribution issues in the phoenix cases and was not familiar with the details of the negotiations or settlement offer during the appeals process when petitioners’ counsel asked respondent’s omaha counsel about the status of the settlement offer government counsel made some affirmation that the matter was settled per petitioners or that settlement was likely per respondent considering that scenario with those two possible endings we must decide whether there was a settlement and if so what was settled ie the cash contribution issue or the entire case the general principles involving settlements have been effectively set out in the case of 108_tc_320 quoting manko v commissioner t c memo affd without published opinion 208_f3d_205 3d cir as follows for almost a century it has been settled that voluntary settlement of civil controversies is in high judicial favor 216_us_582 171_us_650 a valid settlement once reached cannot be repudiated by either party and after the parties have entered into a binding settlement agreement the actual merits of the settled controversy are without consequence this court has declined to set_aside a settlement duly executed by the parties and filed with the court in the absence of fraud or mutual mistake 90_tc_315 42_tc_110 however a court will not force a settlement on parties where no settlement was intended 419_f2d_1197 d c cir a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached 52_tc_420 supplemented by 53_tc_275 a prerequisite to the formation of a contract is an objective manifestation of mutual assent to its essential terms heil v commissioner tcmemo_1994_417 17a am jur 2d contracts sec_27 and sec_28 williston on contracts sec_3 4th ed mutual assent generally requires an offer and an acceptance 17a am jur 2d contracts sec_41 ‘an offer is the manifestation of willingness to enter into a bargain so made as to justify another person in understanding that his assent to that bargain is invited and will conclude it ’ restatement contract sec_2d sec_24 in a tax case it ‘is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ lamborn v commissioner tcmemo_1994_515 settlement offers made and accepted by letters are enforced as binding agreements haiduk v commissioner tcmemo_1990_506 see also himmelwright v commissioner tcmemo_1988_114 in the circumstances we consider here the authority to settle is not the decisive element of whether a binding contract was formed clearly there was an offer of settlement in the form of the date letter from petitioners’ counsel to ms gonzalez that offer sought to resolve the only issue then pending in this case--the cash contributions disallowed in the notice_of_deficiency it is less clear whether that offer was accepted and or whether there was a meeting of the minds it is certain that ms gonzalez did not make a written or oral response and hence did not accept the offer irrespective of whether she had authority to do so to the extent there was an acceptance of the offer petitioners contend that it was made by mr carriger in the circumstances of this case we cannot conclude that mr carriger accepted petitioners’ offer first the offer was not made to mr carriger significantly the negotiations were conducted by ms gonzalez and not by mr carriger and he was not aware of the specifics of the offer mr carriger’s response to mr stientjes during the february conversation was at best his understanding of the intent or actions of another person--ms gonzalez or her office the subsequent discussion between messrs carriger and stientjes was essentially an argument about whether petitioners’ offer of settlement had been accepted the essence and focus of the february and date telephone conversations indicate that petitioners were more concerned about avoiding the new issue noncash contribution than merely enforcing the settlement of the cash contribution issue we are not compelled to consider this subtlety because we hold that there was no acceptance of the offer and hence the entire case could not have been settled even though respondent’s counsel indicated in the date telephone conversation that the cash contribution issue was or would be settled that was after a new issue the non-cash-contribution issue had been raised in any event it is not sufficiently clear that the cash contribution issue had been settled before the date conversation although there is precedent that would permit this court to enforce an oral settlement or acceptance of a settlement offer it must appear reasonably certain that the parties had agreed or intended to agree in this case we are not able to find that respondent’s agents or representatives either accepted and or intended to accept petitioners’ offer accordingly we hold that there was no meeting of the minds and no settlement reached by the parties to reflect the foregoing an order will be issued denying petitioners’ motion for entry of decision needless to say this matter would likely not be before the court if both the settlement offer and the acceptance had been in some way memorialized ie committed to writing
